Case: 21-40351     Document: 00516101814         Page: 1     Date Filed: 11/19/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                November 19, 2021
                                  No. 21-40351
                                Summary Calendar                   Lyle W. Cayce
                                                                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Carlton Chadbourne Sayers,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 4:17-CR-46-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Carlton Chadbourne Sayers appeals his guilty-plea conviction of and
   sentences for wire fraud and aggravated identity theft. See 18 U.S.C.
   §§ 1028A, 1343. The district court sentenced Sayers to a total of 132 months
   in prison and three years of supervised release.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40351       Document: 00516101814          Page: 2   Date Filed: 11/19/2021




                                     No. 21-40351


            Sayers contends that the district court erred in concluding that his
   guilty plea was knowing and voluntary because he was erroneously advised of
   the statutory maximum term of supervised release for the wire fraud charge.
   Additionally, he asserts that his plea was unknowing because he was unaware
   when he pleaded guilty that the district court would deny him a reduction to
   his offense level under U.S.S.G. § 3E1.1. The record establishes that the
   magistrate judge at rearraignment and the written plea agreement correctly
   advised Sayers of the five-year statutory maximum term of supervised release
   as to the charge of wire fraud affecting a financial institution. See 18 U.S.C.
   §§ 1343, 3583(b)(1), 3559(a)(2). Sayers thus shows no error, much less a
   clear or obvious one, on this unpreserved challenge. See Fed. R. Crim. P.
   11(b)(1)(H); United States v. Castro–Trevino, 464 F.3d 536, 541 (5th Cir.
   2006).
            The record also establishes that the magistrate judge and the written
   plea agreement both advised Sayers that the district court was not bound by
   the parties’ stipulations in the plea agreement, including the stipulation as to
   an offense level reduction under § 3E1.1. More importantly, the magistrate
   judge correctly informed Sayers of the statutory maximum penalties for the
   charged offenses; Sayers thus was aware of the relevant consequences of his
   plea of guilty, and he has shown no clear or obvious error in the district
   court’s acceptance of his plea as knowing and voluntary. See Castro–Trevino,
   464 F.3d at 541; United States v. Guerra, 94 F.3d 989, 995 (5th Cir. 1996).
            The judgment of the district court is AFFIRMED.




                                          2